Exhibit 32.1 Certification ofPresident Pursuant to 18 US.C. Section, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 I, Gary L. Martin, Chairman of the Board and President of Capital Southwest Corporation, certify that, to my knowledge: 1.The Form 10-K, filed with the Securities and Exchange Commission on May 28,2010 (“accompanied report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the accompanied report fairly presents, in all material respects, the consolidated financial condition and results of operations of Capital Southwest Corporation. Date: May 28, 2010 By: /s/ Gary L. Martin Gary L. Martin, Chairman of the Board and President
